Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Joe Conway, Appellant                                  Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-13-00091-CV         v.                          13C0842-102).        Opinion delivered by
                                                       Justice Moseley, Chief Justice Morriss and
Cleo Patricia Shelby, Appellee                         Justice Carter participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s temporary injunction order, dissolve the
temporary injunction, and remand the case to the trial court for further proceedings.
       We further order that the appellee, Cleo Patricia Shelby, pay all costs of this appeal.


                                                       RENDERED MARCH 13, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk